EVERETT, Chief Judge
(concurring):
As I explained in my separate opinions in United States v. Snipes, 18 M.J. 172, 180 (C.M.A.1984), and United States v. Moore, 15 M.J. 354 (C.M.A.1983), I have a good deal of difficulty with the use of “expert testimony” in the area of profiles and syndromes because I am not convinced that such testimony truly is of much use to the factfinder. See Mil.R.Evid. 401. When such testimony does offer some probative value, however, the scope and use of the evidence must be carefully limited.
Here, this particular “profile” is so broad and general that, indeed, I can think of no use to which it could be put in a trial in which it would be probative. Even if, by some stretch of thought, this profile might be of some marginal value, I agree with Judge Cox that, certainly, such “value is substantially outweighed by the danger of unfair prejudice.” See Mil.R.Evid. 403.